DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,721,698 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Stupp (Reg. No. 54,475) on 01/26/2022.

The application has been amended as follows:
 AMENDMENTS TO THE SPECIFICATION
Please amend para. 1 in the specification as shown below in marked-up form:

This application is a continuation of U.S. Patent Application No. 16/026,012 (now issued as US Patent No. 10/721,698), “Identifying a Synchronization Master for Radio Nodes,” by Paul Petrus, Yves Eteve, Rajiv Gupta and Shailender Potharaju, filed on July 2, 2018, and claims priority under 35 U.S.C. 119(e) to U.S. Provisional Patent Application No. 62/528,068, “Identifying a Synchronization Master for Radio Nodes,” by Paul Petrus, Yves Eteve, Rajiv Gupta and Shailender Potharaju, filed on July 1, 2017, the contents of both of which are herein incorporated by reference.	


AMENDMENTS TO THE CLAIMS

(Currently Amended) A computer, comprising:
one or more wired nodes; and
an interface circuit communicatively coupled to the one or more wired nodes, wherein the computer is configured to:
receive, at the interface circuit, information associated with one or more candidate radio nodes in a cluster of radio nodes, wherein the information associated with a given candidate radio node in the one or more candidate radio nodes specifies that the given candidate radio node meets one or more synchronization master criteria and the information comprises one or more performance metrics corresponding to satellite signals, wherein the satellite signals are associated with a global positioning system and the wireless signals 
select, based at least in part on the one or more performance metrics of the one or more candidate radio nodes and network information, a radio node in the one or more candidate radio nodes as a synchronization master for at least a subset of the radio nodes in a remainder of the radio nodes in the cluster of radio nodes, wherein the remainder of the radio nodes do not meet the one or more synchronization criteria; and

wherein the computer does not 
(Original) The computer of claim 1, wherein the one or more performance metrics comprise one or more of: an average received signal strength, a number of satellites from which the given radio node receives the satellite signals, and a signal-to-noise ratio.
(Original) The computer of claim 1, wherein the network information comprises a number of radio nodes in the remainder of the radio nodes.
(Original) The computer of claim 1, wherein the information specifies two or more candidate radio nodes, and the computer is configured to:
select multiple synchronization masters for the remainder of the radio nodes; and 
assign radio nodes in the remainder of the radio nodes to the synchronization masters.
(Original) The computer of claim 4, wherein the assigning comprises randomly and approximately equally assigning the radio nodes in the remainder of the radio nodes to the synchronization masters.
(Original) The computer of claim 1, wherein the second information specifies a second radio node in the one or more candidate radio nodes as a backup synchronization master for the radio node; and 
wherein the second information comprises a second network address of the backup synchronization master.
(Original) The computer of claim 1, wherein the information specifies two or more candidate radio nodes;
wherein the computer is configured to select a second radio node in the one or more candidate radio nodes as a second synchronization master for at least the subset of the radio nodes; and 

(Original) The computer of claim 1, wherein the information specifies two or more candidate radio nodes; and
wherein selecting the radio node as the synchronization master comprises sorting the two or more candidate radio nodes based at least in part on a dynamic ranking of the one or more performance metrics associated with the two or more candidate radio nodes.
(Original) The computer of claim 1, wherein the one or more synchronization master criteria comprise when one of: a number of satellites from which the given radio node receives the satellite signals is greater than a first threshold value, and the signal-to-noise ratio is greater than a second threshold value.
(Original) The computer of claim 1, wherein the cluster of radio nodes comprise eNodeBs.
(Currently Amended) A non-transitory computer-readable storage medium for use in conjunction with a computer, the computer-readable storage medium storing program instructions that, when executed by the computer, provide second information by causing the computer to perform one or more operations comprising:
receiving information associated with one or more candidate radio nodes in a cluster of radio nodes, wherein the information associated with a given candidate radio node in the one or more candidate radio nodes specifies that the given candidate radio node meets one or more synchronization master criteria and the information comprises one or more performance metrics corresponding to satellite signals, wherein the satellite signals are associated with a global positioning system and the wireless signals 
selecting, based at least in part on the one or more performance metrics of the one or more candidate radio nodes and network information, a radio node in the one or more candidate radio nodes as a synchronization master for at least a subset of the radio nodes 
providing, addressed to at least the subset of the radio nodes, the second information specifying the radio node as the synchronization master, wherein the second information comprises a network address of the synchronization master, and
wherein the computer does not 
(Original) The computer-readable storage medium of claim 11, wherein the one or more performance metrics include one or more of: an average received signal strength, a number of satellites from which the given radio node receives the satellite signals, and a signal-to-noise ratio.
(Original) The computer-readable storage medium of claim 11, wherein the second information specifies a second radio node in the one or more candidate radio nodes as a backup synchronization master for the radio node; and 
wherein the second information comprises a second network address of the backup synchronization master.
(Original) The computer-readable storage medium of claim 11, wherein the information specifies two or more candidate radio nodes;
wherein the one or more operations comprise selecting a second radio node in the one or more candidate radio nodes as a second synchronization master for at least the subset of the radio nodes; and 
wherein the second information specifies the second radio node as the second synchronization master and the second information comprises a second network address of the second synchronization master.
(Original) The computer-readable storage medium of claim 11, wherein the information specifies two or more candidate radio nodes; and
wherein selecting the radio node as the synchronization master comprises sorting the two or more candidate radio nodes based at least in part on a dynamic ranking of the one or more performance metrics associated with the two or more candidate radio nodes.
(Currently Amended) A method for providing second information, comprising:

receiving information associated with one or more candidate radio nodes in a cluster of radio nodes, wherein the information associated with a given candidate radio node in the one or more candidate radio nodes specifies that the given candidate radio node meets one or more synchronization master criteria and the information comprises one or more performance metrics corresponding to satellite signals, wherein the satellite signals are associated with a global positioning system and the wireless signals 
selecting, based at least in part on the one or more performance metrics of the one or more candidate radio nodes and network information, a radio node in the one or more candidate radio nodes as a synchronization master for at least a subset of the radio nodes in a remainder of the radio nodes in the cluster of radio nodes, wherein the remainder of the radio nodes do not meet the one or more synchronization criteria; and
providing, addressed to at least the subset of the radio nodes, the second information specifying the radio node as the synchronization master, wherein the second information comprises a network address of the synchronization master, and
wherein the computer does not 
(Original) The method of claim 16, wherein the one or more performance metrics include one or more of: an average received signal strength, a number of satellites from which the given radio node receives the satellite signals, and a signal-to-noise ratio.
(Original) The method of claim 16, wherein the second information specifies a second radio node in the one or more candidate radio nodes as a backup synchronization master for the radio node; and 
wherein the second information comprises a second network address of the backup synchronization master.
(Original) The method of claim 16, wherein the information specifies two or more candidate radio nodes;
wherein the one or more operations comprise selecting a second radio node in the one or more candidate radio nodes as a second synchronization master for at least the subset of the radio nodes; and 
wherein the second information specifies the second radio node as the second synchronization master and the second information comprises a second network address of the second synchronization master.
(Original) The method of claim 16, wherein the information specifies two or more candidate radio nodes; and
wherein selecting the radio node as the synchronization master comprises sorting the two or more candidate radio nodes based at least in part on a dynamic ranking of the one or more performance metrics associated with the two or more candidate radio nodes.


Allowable Subject Matter
Claims 1-20, as set forth in the amendment above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20, as set forth in the amendment above, are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claims 1, 11 and 16, as set forth in the amendment above, "... receive, at the interface circuit, information associated with one or more candidate radio nodes in a cluster of radio nodes, wherein the information associated with a given candidate radio node in the one or more candidate radio nodes specifies that the given candidate radio node meets one or more synchronization master criteria and the information comprises one or more performance metrics corresponding to satellite signals or wireless signals, wherein the satellite signals are associated with a global positioning system and the wireless signals are associated with a cellular-telephone network...
provide, from the interface circuit and addressed to at least the subset of the radio nodes, second information specifying the radio node as the synchronization master, wherein the second information comprises a network address of the synchronization master, and
wherein the computer does not provide, to the radio node, identifiers of at least the subset of the radio nodes” in combination with other limitations recited in the claims.

Noted that the first closest prior art US 2010/0245172 A1 to Gottigredi et al. (hereafter refers as Gottifredi), teaches a method (a method for synchronizing a plurlaity of nodes, abstract and Fig. 1A), a non-transitory computer-readable storage medium for use in conjunction with a computer, the computer-readable storage medium storing program instructions that, when executed by the computer, provide second information by causing the computer to perform one or more operations (a control centre 110 includes a processor in conjunction with application/instructions for perform the functions, thus including a memory for storing the applications/instructions, paragraphs [40, 43] and Fig. 1A, 2) and the computer (the control centre 110, Fig. 1A, 2), comprising:
one or more wired nodes (a plurality of nodes connected to each other, Fig. 2); and
an interface circuit (communication link 1103, Fig. 2 and paragraph [40]) communicatively coupled to the one or more wired nodes (communicatively coupled to the one or more nodes, Fig. 2 and paragraphs [40-43]), wherein the computer is configured to:
	receive, at the interface circuit, (the communication link 1103 is configured to receive, Fig. 2 and paragraph [40]) information associated with one or more candidate radio nodes in a cluster of radio nodes (to receive information associated with one or more candidate master nodes, paragraphs [40, 54-55]), wherein the information comprises one or more performance metrics corresponding to satellite signals or wireless signals, wherein the satellite signals are associated with a global positioning system and the wireless signals are associated with a cellular-telephone network (wherein the information specifying THE satellite reception conditions associated with each candidate master node, paragraphs [54-55]);
	select, based at least in part on the one or more performance metrics of the one or more candidate radio nodes and network information, a radio node in the one or more candidate radio nodes as a synchronization master for at least a subset of the radio nodes in a remainder of the radio nodes in the cluster of radio nodes (the control centre 110 selects a master node in the one or more candidate master nodes as a synchronization master for a subset of radio nodes in a remainder of the radio nodes in the cluster of radio nodes, paragraphs [54-58] and Fig. 1A), wherein the remainder of the radio nodes do not meet the one or more synchronization criteria (wherein the subset of radio nodes are not suitable to be synchronization master node, paragraphs [54-58]).
Thus, Gottifredi teaches the conventional technique of selecting the radio node as a synchronization master, but however, has not taught that the received information associated with a given candidate radio node in the one or more candidate radio nodes specifies that the given candidate radio node meets one or more synchronization master criteria, providing, from the interface circuit and addressed to at least the subset of the radio nodes, second information specifying the radio node as the synchronization master, wherein the second information comprises a network address of the synchronization master, and wherein the computer does not provide, to the radio node, identifiers of at least the subset of the radio nodes. Therefore, Gottifredi has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

Noted that the second closest prior art US 2013/0166644 A1 to Sun et al. (hereafter refers as Sun), teaches a method (a method for selecting a transmission point, abstract and Fig. 7a), a non-transitory computer-readable storage medium for use in conjunction with a computer, the computer-readable storage medium storing program instructions that, when executed by the computer, provide second information by causing the computer to perform one or more operations (a primary transmission point 705 includes a processor and a memory 1330, wherein the memory stores the applications/instructions therein, which when executed by the processor cause the primary transmission point to perform the functions/method, paragraphs [138-142] and Fig. 13) and the computer (the primary transmission point, Fig. 7a), comprising:
an interface circuit (transmitter and receiver, Fig. 13), wherein the computer is configured to:
 (the primary transmission point 705 receives the upper layer information associated with one or more candidate transmission points, paragraphs [59-60]), wherein the information associated with a given candidate radio node in the one or more candidate radio nodes specifies that the given candidate radio node meets one or more master criteria (wherein the upper layer information are transmitted only when the one or more candidate radio meets one or more candidate criteria, paragraph [61]) and the information comprises one or more performance metrics corresponding to wireless signals (the upper layer information comprises channel conditions corresponding to wireless signals, paragraphs [60-61]), wherein the wireless signals are associated with a cellular-telephone network (wherein the wireless signals are associated with a cellular-telephone network, paragraphs [5, 61-66]);
	select, based at least in part on the one or more performance metrics of the one or more candidate radio nodes and network information, a radio node in the one or more candidate radio nodes (selects, based on the upper layer information comprising channel conditions, a transmission point from the one or more candidate transmission point, paragraphs [66-67]).
Thus, Sun teaches the conventional technique of selecting the radio node, but however, has not taught that the radio node is the synchronization master and  providing, from the interface circuit and addressed to at least the subset of the radio nodes, second information specifying the radio node as the synchronization master, wherein the second information comprises a network address of the synchronization master, and wherein the computer does not provide, to the radio node, identifiers of at least the subset of the radio nodes. Therefore, Sun has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

Noted that the third closest prior art US 2018/0331891 A1 to Zhao teaches a computer, from an interface circuit, provides an addressed to at least a subset of the radio nodes, second information specifying the radio node as the master, wherein the second information comprises a network address of the synchronization master ((a server, from a transmitting circuit, transmits an information including the address information of a master device to a subset of slave devices in a device group, paragraphs [51, 52, 133], wherein the information specifying the master device is selected for servicing the slave devices, paragraphs [111, 113, 133, 162]). 
However, Zhao has not taught that the radio node is the synchronization master nor that the computer does not provides, to the radio node, identifiers of at least the subset of the radio nodes. Therefore, Sun has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

In view of the foregoing, Gottifredi, Sun and Zhao, when taken individually orin combination fail to particular disclose, fairly suggest, or render obvious the underlinedlimitations when such limitations are incorporated with other limitations of the base claims as set forth above. Therefore, the base claims 1, 11 and 16, as set forth in the amendments above, are allowed over the prior arts.  The dependent claims 2-10, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0359453 A1 discloses providing mac address of an elected candidate to other nodes (paragraphs [48, 54]).
US 2019/0386716 A1 discloses selecting a plurality of candidate terminals from among a plurality of terminals, based on performance and then selecting a suitable terminal from the plurality of candidate terminals (paragraphs [58-62],  abstract and Fig.1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        January 27, 2022